Citation Nr: 0406741	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  95-40 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC)
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a November 1994 rating decision 
of the Wichita Regional Office (RO).  In that decision, the 
RO denied, among other things, the veteran's claim for 
service connection for PTSD.  The veteran timely appealed the 
decision to the Board.  In a May 1998 decision, the Board 
denied the veteran's claim for service connection for PTSD.  

The veteran appealed the Board's May 1998 decision to the 
United States Court of Veterans Appeals (the United States 
Court of Appeals for Veterans Claims since March 1, 1999) 
(Court).  In October 1998, counsel for VA's Secretary and the 
veteran filed a joint motion with the Court to vacate and 
remand the May 1998 Board decision.  By Order dated in 
January 1999, the Court granted the motion, vacating the 
Board's decision as to the denial of service connection for 
PTSD, and remanding the matter to Board for further 
proceedings consistent with the joint motion.  

The Board, in turn, remanded the veteran's claim to the RO 
for further action.  After accomplishing the actions 
requested, but continuing the denial of the claim, the RO 
later returned the case to the Board.  In a March 2002 
decision, the Board again denied the veteran's claim for 
service connection for PTSD.  

The veteran appealed the Board's March 2002 decision to the 
Court.  In August 2003, counsel for VA's Secretary and the 
veteran filed a joint motion with the Court to vacate and 
remand the March 2002 Board decision.  By Order dated later 
in August 2003, the Court granted the motion, vacating the 
Board decision as to the denial of service connection for 
PTSD, and remanding that matter to the Board for further 
action consistent with the joint motion. 

In December 2003, counsel for the veteran submitted 
additional argument to the Board associated with the claim on 
appeal.  The argument summarized contentions previously 
considered by the RO.  Also submitted by counsel was a 
statement from a physician concerning the veteran's declining 
health.  The statement was accepted as a motion to advance 
the veteran's appeal on the Board's docket.  In February 
2004, the veteran's motion to advance his appeal on the 
Board's docket was granted.  See 38 C.F.R. § 20.900(c) 
(2003).  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Service medical records reflect no evidence of any 
psychiatric disorder; on service separation examination, the 
veteran's psychiatric evaluation was normal.

3.  A January 1997 medical opinion relates a diagnosis of 
PTSD to claimed traumatic events from the veteran's childhood 
and personal assaults during service.  

4.  There is no credible evidence to corroborate the 
occurrence of the veteran's claimed personal assaults during 
service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

The veteran has been afforded the opportunity to testify, in 
his behalf, at an RO hearing in February 1996.  Through a May 
2001 letter, as well as an August 2001 supplemental statement 
of the case (SSOC), and the Board's decisions in May 1998, 
August 1999, and March 2002, the RO notified the veteran and 
his attorney of the legal criteria governing the claim, the 
evidence that had been considered in connection with his 
appeal, and the bases for the denial of the claim.  

The Board is cognizant that 38 C.F.R. § 3.304(f) was amended 
March 7, 2002, prior to the promulgation of the Board's 
decision that same month.  See 67 Fed. Reg. 10330-10332 
(March 7, 2002). The record does not reflect the veteran has 
been apprised of the amended regulation now codified at 
38 C.F.R.§ 3.304(f) (2003).  That notwithstanding, the Board 
finds that the veteran is not prejudiced by the Board's 
consideration of the revised regulation, in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1995).

The amended regulation provides that evidence other than a 
veteran's service records can corroborate his or her 
assertion that a stressor occurred in a claim of PTSD based 
on personal assault.  The regulation requires that VA not 
deny PTSD claims based on personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records may help prove the stressor 
occurred.  

The Board notes that the provisions of 38 C.F.R. § 3.304(f) 
mirror those provisions of VA's Adjudication Procedural 
Manual, M21-1, Part III, 5.14(d) regarding substantiating 
personal assault claims.  The M21-1 Part III, 5.14(d) lists 
the same alternative sources of evidence as are listed at 
38 C.F.R. § 3.304(f)(3).  In an October 1999 PTSD 
Questionnaire letter, the RO advised the veteran that 
evidence from other sources could help prove the claimed in-
service stressor occurred.  It listed the alternative sources 
from which the veteran could submit evidence to help 
substantiate his claim.  

Thus, the purpose of the new regulation, to advise the 
veteran of alternative sources of information that could help 
substantiate his claim, has, in effect, already been 
accomplished by the RO's October 1999 PTSD Questionnaire 
letter.  Therefore, the Board finds that a remand to the RO 
to apprise the veteran of 38 C.F.R. § 3.304(f) would serve no 
useful purpose.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).   

For the foregoing reasons, The Board finds that the veteran 
has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the RO's May 2001 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  Additionally, the May 2001 letter 
requested that the veteran provide information, and, if 
necessary, authorization, to enable the RO to attempt to 
obtain any outstanding medical evidence pertinent to the 
claim on appeal.  The RO's letter also invited the veteran to 
send in any evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that proper VCAA notice should notify the veteran of: 
(1) the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the rating 
action on appeal.  However, the Board finds that any lack of 
pre-adjudication notice in this case has not, in any way, 
prejudiced the veteran.  Significantly, there is no 
indication whatsoever there is any outstanding relevant 
evidence that the RO has not already obtained, or that any 
additional action is needed to comply with the duty to assist 
the veteran.  In this respect, VA has conducted reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim, to include requesting that the 
veteran to provide a comprehensive personal assault stressor 
statement in accordance with VA Adjudication Procedure 
Manual, M21-1.  It has also requested medical records from 
the treatment providers identified by the veteran and 
obtained his service personnel records.  

It thus appears that all evidence identified by the veteran 
as relative to his claim has been obtained and associated 
with the claims file.  Moreover, the veteran has been given 
opportunities to submit evidence to support his claim.  No 
outstanding sources of pertinent evidence, to include from 
any treatment providers, have been identified, nor has either 
the veteran or his representative indicated that there is any 
outstanding pertinent evidence that has not been obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

The Board additionally notes that the VCAA requires that VA 
afford the claimant an examination or obtain a medical 
opinion when there is a competent evidence that a claimant 
has a current disability, or persistent or recurrent symptoms 
of a disability; there are indications that the disability 
may be associated with active service; and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  
As discussed below, the veteran's claimed in-service 
stressors have not been verified.  Other than service 
records, additional credible supporting evidence from other 
sources pertaining to the veteran's claimed stressors has not 
been submitted by the veteran.  Therefore, a medical opinion 
is not found to be warranted in this instance.  

Under these circumstances, the Board finds that all duties to 
notify and assist have been met, and there is no prejudice to 
the veteran in proceeding with a decision on appeal at this 
juncture.  
II.  Background

The veteran has alleged that he has developed PTSD as a 
consequence of sexual assaults by male soldiers on two 
occasions while on active duty and serving in Germany.  

The service medical records reflect that his entrance 
physical examination from April 1980 was negative for any 
abnormalities.  In December 1980, while stationed in Germany, 
the veteran was seen for complaints of blood in his stools. 
Physical examination of the veteran's rectum revealed two 
fissures and the veteran was provided with medication.  There 
is no record, medical or otherwise, that reflects that the 
veteran was seen after allegedly being assaulted.  Although 
the veteran has argued that he was infested with body lice as 
a consequence of the second assault, there is no record of 
treatment for body lice.

On psychiatric examination in December 1980, the veteran 
reported a history of a life-long homosexual intent.  While 
he then indicated that he was non-active, he expressed 
concern about his future involvements and the problems it 
would cause him in the Army.  On mental status examination, 
it was noted that the veteran was not manifesting any 
chronic/severe personality disorder and that further 
rehabilitative psychotherapy was not then warranted.  It was 
further noted that probability of success in the military was 
highly doubtful due to his homosexuality and he was 
recommended for discharge.

On the Report of Medical History in conjunction with a 
January 1981 separation physical examination, the veteran 
reported problems with a number of the listed conditions, 
including depression and/or excessive worry.  The veteran 
also listed that he had been hospitalized prior to service 
for a nervous breakdown and had been treated for a dislocated 
elbow.  The examiner noted that all physical complaints were 
functional and appeared to be related to stress, aggravated 
by enlistment.  The examiner further noted that the veteran 
had a history of reaction to some medication used for stress 
and given to the veteran by a psychiatrist.  Finally, the 
examiner noted that the veteran had not disclosed any of the 
medical complaints on his entrance examination.  

Personnel records received in response to the August 1999 
remand included the veteran's DD Form 214 (Certificate of 
Release or Discharge from Active Duty) that noted that the 
veteran was discharged due to "unsuitability-homosexuality."

In connection with his April 1993 claims for benefits, the 
veteran was scheduled for a number of VA medical examinations 
in May 1993.  However, the record reflects that the veteran 
failed to report for his scheduled examinations.  

The veteran provided testimony during an RO hearing in 
February 1996.  The veteran described two incidents in 
service of attempted rape.  The first occurred in his room 
when a soldier entered through an open window and wrestled 
with the veteran.  The veteran stated that he told his 
roommate about the incident, and that he was very angry and 
wanting to hurt someone.  He reported that he saw a chaplain 
for counseling and was told to let it go.  He also testified 
that he reported the incident to the military police (MP), 
but that "nothing happened."  The veteran testified that 
the second incident involved a sergeant, whom the veteran had 
visited to discuss items related to his military education.  
The veteran stated that he shared a drink with the sergeant 
and the sergeant eventually attempted to have sex with him 
but did not.  The veteran sought medical treatment after the 
second incident because he reportedly developed body lice 
from the contact.  The veteran stated that he reported the 
second incident to his company commander and asked for a 
transfer but was refused.  Following the incident and denied 
request for a transfer, the veteran then asked for a 
discharge.  The veteran intimated that he was discharged for 
homosexuality.  According to the veteran, no penetration 
occurred during either incident.  

Also associated with the claims file are VA treatment records 
covering the period from September 1983 to October 1988 and a 
number of inpatient hospital reports from April 1993 to March 
1997.  The hospital summaries document the veteran's medical 
history.  There were no reports by the veteran of having been 
sexually assaulted while in service, although he did disclose 
on several occasions that his older brother had raped him.  
The veteran was not diagnosed with PTSD during any of these 
hospitalizations or on any of the outpatient visits.  The 
records also noted treatment provided to the veteran for a 
variety of conditions to include detoxification from alcohol 
and drug abuse.  

A statement from a VA physician in January 1997 notes that it 
was her belief that traumatic events from the veteran's 
childhood and from his tour of duty in the Army were 
responsible for his PTSD.  She reported that the veteran was 
assaulted and raped by two soldiers, one of whom was a 
sergeant.  In a February 1997 hospital summary, the same VA 
physician noted a diagnosis of PTSD, secondary to child 
abuse.  

In December 2000, the veteran submitted responses to a VA 
PTSD Questionnaire letter.  The veteran again indicated that 
he had reported the incidents to authorities, but that 
nothing was done.  He indicated that, as a result of the 
incidents, he had experienced rips of tissue and nerves in 
his rectum, hemorrhoids, as well as emotional depression and 
a bleeding ulcer.  In addition, the veteran noted that as a 
result of the incidents he did not trust anyone around him 
when he was falling asleep.  He also reported waking up in 
cold sweats, suffering nightmares.  The veteran also 
submitted a statement from a friend, which stated that the 
friend had known the veteran for six years and that he 
witnessed one of the veteran's nightmares, after which he was 
told about the veteran's experiences during service.  

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303. Service connection for PTSD requires (1) a current 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor. 
38 C.F.R. § 3.304(f). The Board notes that in June 1999, 38 
C.F.R. § 3.304(f) was amended, effective retroactively to 
March 7, 1997, to revise the provisions regarding the type of 
evidence required to establish service connection for PTSD.  
In March 2002, 38 C.F.R. § 3.304(f) was again amended, 
effective March 7, 2002, with respect to claims based on 
personal assault.  See 67 Fed Reg. 10330-10332 (March 7, 
2002); 38 C.F.R. § 3.304(f)(3) (2003).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy." If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required - provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki, 6 Vet. App. 
91, 98 (1993).  

If, however, VA determines that the alleged stressor is not 
combat related, then the claimant's lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996). See also Zarycki, 6 Vet. App. at 98, 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

In this case, the veteran served during a period of peacetime 
in Germany from June 1980 to March 1981.  Hence, he did not 
engage in combat, and his alleged stressors are not related 
to combat.  Furthermore, the veteran is not claiming his 
stressors are related to combat.  Accordingly, the veteran's 
lay statements, alone, are not sufficient to establish the 
occurrence of his stressors; rather, corroborating evidence 
is needed to support the claim for service connection.  

The Board recognizes that the present case falls within the 
category of situations, to include allegations of sexual 
assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  Furthermore, as noted above, under 
Paragraph 5.14(d), Part III, of VA's Adjudication Procedure 
Manual, M21-1, it is noted that service records may not 
contain evidence of personal assault, and that alternative 
sources, including testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, may provide credible evidence of an in-service 
stressor premised on personal assault.  See YR v. West, 
11 Vet. App. 393, 399 (1998).  

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that there is no 
credible supporting evidence that the claimed in-service 
stressor actually occurred; thus, the evidence as a whole 
does not support a finding of service connection for PTSD.  

The Board acknowledges that the veteran has a diagnosis of 
PTSD from a VA physician, as noted in the physician's January 
1997 statement and from an admission note by the physician in 
February 1997; that physician related the veteran's PTSD to 
claimed traumatic events from his childhood and being raped 
in service.  However, for purposes of establishing service 
connection for PTSD, VA is not required to accepted a PTSD 
diagnosis based on an unsubstantiated history.  See Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).  Significantly, in 
this case, the Board finds that the record is devoid of 
evidence corroborating the occurrence of the veteran's 
claimed stressor of in-service sexual assaults.  Hence, an 
essential criterion for establishing service connection for 
PTSD, as set forth in 38 C.F.R. § 3.304(f), is not met.  

The veteran has had an opportunity to set forth his 
allegations regarding PTSD during his February 1996 RO 
hearing, and in various statements, to include his response 
to the RO's personal assault development letter in October 
1999.  Careful review of the record reveals there is no 
evidence in the veteran's personnel file or SMRs to reflect 
that a report of any physical assault or attempted rape was 
made or that medical attention was provided.  The veteran 
also stated that he was treated for body lice following his 
contact with his second attacker.  However, there is no entry 
in the SMRs or other evidence to corroborate this assertion.  
Furthermore, the Board has considered the evidence in view of 
38 C.F.R. § 3.304(f)(3) and VA's Adjudication Procedural 
Manual, M21-1, Part III, 5.14(d).  However, additional 
credible supporting evidence from other sources which 
pertains to the veteran's claimed stressors has not been 
submitted.  

The Board also points out that the veteran's own testimony 
and statements are inconsistent, and that the veteran's most 
recent version of events is not supported by the medical 
evidence of record.  In this respect, the veteran originally 
testified in 1996 that he had not been sexually penetrated 
during either of the two claimed sexual assaults.  Later, in 
December 2000, the veteran reported that he incurred "rips 
of tissue and nerves in the rectum," as well as hemorrhoids, 
as a result of the claimed assaults; as indicated above, 
there is no in-service medical evidence to substantiate the 
veteran's claimed medical problems following the alleged 
assaults.  The Board also notes that VA treatment records 
reflect the veteran's report of being sexually assaulted as a 
child by his older brother.  At no time, other than the VA 
physician's statement in January 1997, has the medical 
evidence reflected any report by the veteran of being 
sexually assaulted in service.  The VA medical records 
contain little reference to the veteran's period of service 
other than to note that he served honorably from 1980 to 
1981.  

The veteran's attorney has argued that VA has not complied 
with the provisions of 38 U.S.C.A. § 1154(a). The Board has 
considered the places, types and circumstances of the 
veteran's service as documented by his personnel and service 
medical records, as well as all pertinent medical and lay 
evidence in the adjudication of this appeal.  The fact 
remains, however, that because the veteran's alleged in- 
service stressors are not combat related, credible evidence 
other than the veteran's own assertions is needed to 
corroborate the occurrence of the claimed stressful 
experiences.  Simply stated, such evidence is lacking in this 
case, and there is nothing within the provisions of section 
1154(b) (or elsewhere) that provides an exception to this 
evidentiary requirement.  

While it has been argued that the lay statement from the 
veteran's friend, dated in December 2001, corroborates the 
veteran's allegations regarding the incidents in service, the 
Board disagrees.  This statement simply recites history as 
reported by the veteran many years after the alleged 
incidents.  While the veteran's friend claims he witnessed 
the veteran having a nightmare, he has demonstrated no 
independent knowledge of the events asserted by the veteran, 
which would serve to corroborate the occurrence of those 
events.  At best, the lay statement merely reflects a 
reiteration of the veteran's own assertions, and, as such, 
cannot serve to corroborate the veteran's claims.  

The Board emphasizes, as noted above, that the governing 
legal authority requires a diagnosis of PTSD in accordance 
with § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304(f).  Here, 
however, there simply is no evidence supporting the veteran's 
assertions that his in-service stressors actually occurred.  
While the Board is sympathetic to the veteran's claim, there 
is no exception within the governing regulation or elsewhere 
that authorizes a grant service connection for PTSD without 
credible supporting evidence that the claimed stressor 
actually occurred.  See Cohen, 10 Vet. App. at 147; Moreau, 9 
Vet. App. at 396.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



